EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Alexander Knapp on 1 July 2022.

Please amend entered claim 6 submitted on 13 June 2022 as follows:
6. (Currently amended) A method, comprising: 
determining, at a peripheral device comprising one or more virtualization offloading components including a storage manager, that connectivity has been established with a substrate network of a virtualized computing service comprising computing devices attached to the substrate network of the virtualized computing service, and wherein an encapsulation protocol implemented at the computing devices attached to the substrate network is used to transmit traffic between logical networks of the virtualized computing service; 
;
causing, by the peripheral device, the target hardware server to be presented to a client of the virtualized computing service as a virtualization host selectable by the client to run one or more compute instances configured to transmit traffic with one or more of the logical networks of the virtualized computing service via the encapsulation protocol; and 
initiating, by the one or more virtualization offloading components of the peripheral device, one or more configuration operations of a compute instance launched at the target hardware server on behalf of the client.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art, Sapuntzakis et al. Patent No.: US 8,589,918 B1 discloses a peripheral device having software that can run virtual machines as environments, attaching the peripheral device to a host device, automatically launching a VMM by a user, and booting one or more virtual machines from the peripheral device.
Pandit et al. Pub. No.: US 2017/0123935 A1 discloses a co-processor or peripheral device comprising storage manager.
Hira et al. Pub. No.: US 2015/0381484 A1 discloses a physical network infrastructure that supports one or more overlay networks, and sending encapsulated traffic under the protocols of the overlay networks between tunnel endpoints.
Rivera et al. Pub. No.: US 2017/0371546 A1 discloses a user being able to select a host to execute virtual machines.
Smith-Denny et al. Pub. No.: US 2021/0037105 A1 discloses a host server that is configured to determine whether a connection with a target server is established, and whether the target server offers storage for the host server.

However, interpreting the claims in light of the specification based on applicant’s arguments filed 13 June 2022, the examiner finds the claimed invention is patentably distinct from the prior art of record. The prior art does not expressly teach or render obvious the invention as recited in amended independent claim 1, recited as a system having one or more computing devices of a cloud provider network providing a virtualized computing service, a target hardware server indicated by a client, a peripheral device implementing storage managers and networking managers, where the peripheral device establishes connectivity with a substrate network of the virtualized computing service using an encapsulation protocol, determines that the target hardware server has been linked to the peripheral device, causes the target hardware server to be presented to the client as a selectable virtualization host linked to the substrate network via the peripheral device, and initiates configuration operations of a compute instance launched at the target hardware server for the client within an isolated virtual network of the cloud provider based on operations performed by the networking managers, and provides access to a root volume based on operations performed by the storage managers. Further, the prior art does not expressly teach or render obvious the invention as recited in amended independent claim 6, comprising determining at a peripheral device that connectivity with a substrate network of a virtualized computing service has been established, the substrate network using an encapsulation protocol to enable traffic to be transmitted between logical networks of the computing service, detecting, at the peripheral device, that the peripheral device has been connected to a target hardware server, causing, by the peripheral device, the target hardware server to be presented to a client as a selectable virtualization host to run compute instances in communication with the logical networks of the virtualized computing service using the encapsulation protocol, and initializing by virtualization offloading components of the peripheral device, configuration operations of a compute instance launched on the target hardware server. Further, the prior art does not expressly teach or render obvious the invention as recited in amended independent claim 16, comprising a peripheral device having program instructions that implement virtualization offloading components including a storage manager providing a connection mechanism to a substrate network of a virtualized computing service that connects a plurality of devices, the peripheral device further comprising a port that is connectable to a target hardware server, where the virtualization offloading components establish a connection with computing devices of a control plane of the virtualized computing service, detect that a hardware server has been connected to the port, present the hardware server as a virtualization host to a client, and initiate configuration operations including enabling a logical storage device to be accessed from a compute instance launched in the hardware server. Since the prior art does not expressly teach or render obvious the invention as recited in amended independent claims, the claims are in condition for allowance. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W AYERS whose telephone number is (571)272-6420. The examiner can normally be reached M-F 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 5712723756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W AYERS/Primary Examiner, Art Unit 2195